Title: To James Madison from Henry Dearborn, 14 February 1813
From: Dearborn, Henry
To: Madison, James


SirAlbany February 14th. 1813
I was the last evening honored with your letter of the 6th. Inst. Why Genl. Smyth has not thought it expedient to request a Court of Enquirey, I am at a loss to conjecture, the method he has prefered, towit, a newspaper defence & Justification, is unusual in such cases, and not calculated to produce a satisfactory result. I had presumed that his friends would advise him to request a regular Military enquirey, into all circumstancies that materially effected his Military character & command. Whether he should be arrested and tried by a Court Martial or not becomes a more delicate question from the time that has elapsed since the transactions took place and were generally known. It would yet be desirable that he should be induced to request a Court of enquirey, It may be doubtfull whether the Secretary of War will feel himself Justified in ordering him on duty under the existing circumstancies, my directions to Genl. Smyth were to report himself to the Secretary of War and receive his instructions as to future service. I have this day made a long communication to the Secretary of War in relation the frontier posts and my hopes, in relation to an attack on Kingston &c. I will therefore spare you the trouble of reading a long letter, as you will hear from Genl. Armstrong all that I have said on those subjects. I have received no other account of the Defeat of Genl. Winchester but such stories as circulate on the British side of Niagara, and there the story has a new dress every day. I am satisfied that conciderable reinforcements have been sent from Niagara & Kingston to Detroit, since the account of the action at the rapids was first put in circulation. Altho I did not approve of Genl. Smiths arrangement for cantoning the Troops at Niagara the Season was too far advanced to admit of any alteration after I was made acquainted with it but the vigilence & care of Col Porter will if possible, prevent any successfull attempt of the Enimy.
Permit me Sir to say to you in confidence that if Genl. Bloomfield & Genl. Smyth, can be imployed else where, I should be pleased with having their places filled in the Northern Army with other men who would be better qualified for such service as may be contemplated on the frontier. Genl. Bloomfield is a good amiable man, and has conciderable knowledge of service, but his frequent indispositions will not admit of such personal exposures as active service in the field must demand. I fear our new troops will be very late in the field, as far as I have received information, the recruiting service is going on very successfully, for five years or during the war. What effect the recruiting for one year will have on that for the other Regiments, is yet uncertain, but that it will check it in some degree there can be no doubt. We ought by all possible means to have our Armies in the field very early. I have very little doubt but we shall command Lake Ontario, whether we attack Kingston on the ice or not. But if we can make a successfull attack before the Ice brakes up our command of that Lake will be insured. With the highest concideration and respect, I am Sir your Obedt. Servt.
H. Dearborn
